                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

   Nana Keita,
                                                     Plaintiff,
                                 v.                                   CIVIL ACTION NO. 19-5967
   Delta Community Supports, Inc.,
                                  Defendant

  ORDER RE: PLAINTIFF’S MOTION FOR LEAVE TO FILE A SECOND AMENDED
                             COMPLAINT

          AND NOW, this 5th day of November, 2020, upon consideration of Plaintiff’s Motion for

Leave to File a Second Amended Complaint, (ECF 23), Defendant’s opposition, (ECF 24), and

Plaintiff’s reply, (ECF 25), and for the reasons stated in the foregoing Memorandum, it is hereby

ORDERED that Plaintiff’s Motion for Leave to File a Second Amended Complaint, (ECF 23), is

GRANTED.

          Consequently, Defendant’s Motion to Dismiss the Complaint, (ECF 22), is hereby

DISMISSED as moot.

                                                                       BY THIS COURT:

                                                                       s/ Michael M. Baylson

                                                                       _______________________________
                                                                       MICHAEL M. BAYLSON
                                                                       United States District Court Judge




O:\CIVIL 19\19-5967 Keita\19cv5967 Order re Motion for Leave to File a Second Am Compl.docx
